FILED
                           NOT FOR PUBLICATION                             APR 02 2014

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


MATHEW DAVIS,                                    No. 12-55040

              Plaintiff - Appellant,             D.C. No. 2:10-cv-01837-DMG-
                                                 CW
  v.

GLENDALE UNIFIED SCHOOL                          MEMORANDUM*
DISTRICT; ZAVEN SHAMOYAN;
MICHAEL F. ESCALANTE; LINDA
EVANS; CHRISTOPHER COULTER;
MARK BROWN; SUNGSOOK KIM;
CHARLOTTE SASSOUNIAN; MARY
W. BORGER; GREG KRIKORIAN;
NAYIRI NAHABEDIAN; JOYLENE
WAGNER; CHRISTINE WALTERS;
TAMAR KATAROYAN; H. A. PAZ;
COUNTY OF LOS ANGELES; SCOTT
SHINAGAWA,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

              Argued January 6, 2014, and Submitted March 18, 2014
                              Pasadena, California


        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                  page 2
Before:      KOZINSKI, Chief Judge, REINHARDT and CLIFTON, Circuit
             Judges.

      A majority of the panel agrees that the grant of summary judgment was

improper, but the judges disagree as to why. One judge believes that Davis has

created a triable issue of fact as to whether the school district’s policy of allowing

out-of-district seniors to finish their studies created a protected property interest,

particularly because the school knowingly acquiesced in Davis’s continued

enrollment without an out-of-district permit. See Gerhart v. Lake County, Mont.,

637 F.3d 1013, 1020 (9th Cir. 2011); Orloff v. Cleland, 708 F.2d 372, 377 (9th Cir.

1983).

      The other judge in the majority would hold that Davis has created a triable

issue of fact as to whether Davis’s disenrollment implicated a liberty interest. See

Goss v. Lopez, 419 U.S. 565, 574–76 (1975). Although the school district argues

that “disenrollment” differs from expulsion, the form the school gave Davis (1)

was titled “Expulsion Procedures: Due Process Rights;” (2) listed Davis’s

“offense” as “Possessed, sold, or otherwise furnished any firearm, knife, explosive,

or other dangerous object;” and (3) stated that Davis was entitled to several “Due

Process Rights,” including a hearing. The second judge therefore believes that
                                                                                page 3
Davis has sufficiently shown that the disenrollment affected his liberty interest in

his reputation to survive summary judgment.


      REVERSED.